DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement among the groups of species I (claims 1-6 and 15-16), II (claims 1 and 7-10), III (claims 1, 11-12, 14), IV (claims 1 and 13), as set forth in the Office action mailed on 2/07/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/07/2022 is fully withdrawn.  Claims 7-14 and 17-18 , directed to a recovery operation based on a ratio, recovery operation based on the number of times the inkjet printing apparatus determines the printing state of ink ejection in the printing unit based on the ejection sate, and recovery operation based on the number of times the determination unit determines the ejection state of ink ejection at the ejection part based on the detected residual vibration are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.The primary reason for the allowance of claims (insert claim numbers) is the inclusion of the limitation (insert the apparatus) that includes (insert the limitation).  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-16 is the inclusion of the limitation an inkjet printing apparatus that includes a circulation unit that circulates ink in a circulation path inclusive of a printing unit, a determination unit configured to eject ink from each ejection part of the plurality of ejection parts to detect residual vibration generated at an ejection part due to ejection of the ink, and a control unit to cause the determination unit not to make the ejection state determination in parallel with causing the circulation unit to execute the circulation of the ink.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 11 is the inclusion of the method for an inkjet printing apparatus having a printing unit that includes the method steps of executing circulation of the ink in a circulation path inclusive a printing unit; ejecting ink from each ejection part of a plurality of ejection parts, detecting residual vibration generated at the ejection part, determining an ejection state of the ejection of ink at the ejection part based on the residual vibration detected, and causing the ejection state determination not to be made in parallel with executing the circulation of ink.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 18 is the inclusion of the limitation a non-transitory computer-readable storage medium storing a program to cause a computer to perform a method for an inkjet printing apparatus having a printing unit that includes executing circulation of the ink in a circulation path inclusive a printing unit; ejecting ink from each ejection part of a plurality of ejection parts, detecting residual vibration generated at the ejection part, determining an ejection state of the ejection of ink at the ejection part based on the residual vibration detected, and causing the ejection state determination not to be made in parallel with executing the circulation of ink.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Japanese Patent Application Publication No. (JP 2017114049 A) to Kamiyanagi Masafumi (hereinafter Kamiyanigi Masafumi).
Regarding Claim 1, Kamiyanigi Masafumi teaches an inkjet apparatus (see Fig. 2) comprising: a printing unit (HU, Fig. 1) including a plurality ejection parts (D, Fig. 1), each configured to eject an ink by using a piezoelectric element (see Fig. 3) to be displaced in response to change in electric potential [Overview of inkjet printers, paragraphs 1-27, Overview of recording head and discharge section, paragraphs 1-3]; a determination unit (see Fig. 1) configured to eject ink from each ejection part (D) of the plurality of ejection parts (D), to detect residual vibration generated at an ejection part due to ejection of the ink [Overview of inkjet printers, paragraphs 1-27], and to determine an ejection state of ejection of the ink at the ejection part (D) based on the detected residual vibration, wherein the inkjet printing apparatus (see Fig. 2) is configured to determine a printing state of ejection of the ink in the printing unit based on the determined ejection state [Overview of inkjet printers, paragraphs 1-27].
Kamiyanagi Masafumi fails to teach a circulation unit configured to execute circulation of the ink in a circulation path inclusive of the printing unit; a control unit configured to cause the determination unit not to make the ejection state determination in parallel with causing the circulation unit to execute the circulation of the ink.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853